Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Mrose on 8/26/2022.

The application has been amended as follows: 


Re claim 7:Change claim 7 to:

 The system of claim 1 further comprising: 3Application No.: 16/711,479Attorney Docket: SNEYERSI a patterning and texturing unit, to automatically generate at least one replacement version for said image, by adding a pattern or a texture to a particular portion within said image


Re claim 8 Change claim 8 to:

 The system of claim 1  further comprising: an image modification unit, to automatically generate the at least one replacement version for said image, by modifying a level of contrast or a level of brightness of said image.

Re claim 9 Change claim 9 to:

The system of claim 1 further comprising: an image modification unit, to automatically generate the at least one replacement version for said image, by modifying a color saturation of at least one color in said image.

Re claim 14 change claim 14 to 
The system of claim 1 wherein said color ambiguity mitigation unit is configured to automatically trigger one or more color ambiguity mitigation processes if said color ambiguity score of said image is greater than a pre-defined threshold value; wherein said mitigation processes comprise at least: automatically storing said replacement image in a sub-system that was intended to utilize said image such that the replacement image would be utilized by said sub-system instead of said image.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant amended the claims to include previously indicated allowable subject matter and correct the issues under 35 U.S.C. 112.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669